McMurray, Presiding Judge,
dissenting.
“ ‘The construction of a contract is a question of law for the *412court.’ Code Ann. § 20-701 [now OCGA § 13-2-1]. A jury question arises only if the contract remains ambiguous after application of the rules of construction. Merely because two interpretations might be used in construing the contract it does not follow that the matter automatically becomes a jury question. Holcomb v. Word, 239 Ga. 847 (238 SE2d 915) (1977).” Kennedy v. Brand Banking Co., 152 Ga. App. 47, 53 (4), 53 (262 SE2d 177). In light of this interpretation of OCGA § 13-2-1, I am compelled to dissent to the majority’s finding that an ambiguity exists in the agreement which “lends itself to resolution by a jury.”
After examining the entire agreement, as we must pursuant to OCGA § 13-2-2 (4), it is apparent that the object of the agreement is the sale of plaintiff’s accounting practice to defendants and that paragraph 18 is an integral part of the sales transaction which provides a condition which would relieve plaintiff and defendants of “all liabilities” thereunder “[i]n the event that said financing has not been completed by 1 July 1981. . . .”
The majority’s position that paragraph 18 of the agreement could be construed as a “side agreement” between defendants and CAC is not tenable as the record clearly indicates that CAC did not execute the agreement and is therefore not bound by the terms thereof. Under these circumstances, CAC is at best named in the agreement as an agent to assist defendants in obtaining financing for the purchase of plaintiff’s accounting practice, not as a party to the sales transaction.
Even though paragraph 18 “comes near the end of the lengthy agreement,” as noted by the majority, we cannot ignore the impact of this provision on the parties to the agreement. It is essential for the court to ascertain the intention of the parties from the plain language of the instrument and, where the language of the contract as a whole contravenes no rule of law, it should be given effect regardless of the unskillful manner in which it was prepared. See OCGA § 13-2-3; Brooks v. Folds, 33 Ga. App. 409 (1) (126 SE 554); and Skinner v. Bearden, 77 Ga. App. 325 (1) (48 SE2d 574).
The words of a contract generally bear their usual and common signification. OCGA § 13-2-2 (2). In the case sub judice, the subject of paragraph 18 is clearly the “refinancing for the balance of the indebtedness due [CAC] and [plaintiff] by [defendants]. . . .” From this perspective, it follows that the words, “[defendants] and [plaintiff] shall be relieved of all liabilities . . . ,” includes defendants’ liability to plaintiff under the promissory note. Consequently, since the language of the agreement unambiguously expressed a condition of payment under the promissory note held by plaintiff and since the undisputed evidence shows that this condition was not satisfied, the trial court erred in failing to grant defendants’ motion for directed verdict.
*413Decided December 4, 1987
Rehearing denied December 18, 1987
P. Kevin Walther, for appellants.
David R. Autry, for appellee.